SUMMARY ORDER
Zhi Liang Shao petitions for review of the August 27, 2004 order of the BIA affirming a decision of an immigration judge (“IJ”) denying his application for relief under the United Nations Convention Against Torture (“CAT”) We assume the parties’ familiarity with the facts of the case and its procedural history.
Where the BIA summarily affirms the decision of an IJ, this Court reviews the IJ’s decision as the final agency determination. Twum v. INS, 411 F.3d 54, 58 (2d Cir.2005). This Court reviews an IJ’s factual findings under the substantial evidence standard, under which “a finding will stand if it is supported by ‘reasonable, substantial, and probative’ evidence in the record when considered as a whole.” Secaidar-Rosales v. INS, 331 F.3d 297, 307 (2d Cir.2003) (quoting Diallo v. INS, 232 F.3d 279, 287 (2d Cir.2000)).
Petitioner Shao proffered evidence in his application for CAT relief that is materially indistinguishable from that proffered by the petitioner in Mu Xiang Lin v. United States Department of Justice, 432 F.3d 156 (2d Cir.2005), who sought relief on the ground that she would be tortured if returned to China because she had illegally left China. For the reasons discussed in Mu Xiang Lin, we hold that substantial *25evidence supported the IJ’s determination that petitioner had failed to provide sufficient, particularized evidence that she was more likely than not to be tortured if returned to China. Id. at 160.
For the reason discussed, the petition for review is DENIED.